Citation Nr: 1303342	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION


Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and I.S.

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to March 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran and her mother testified before the undersigned Acting Veterans Law Judge in Washington, D.C., in January 2008.  A transcript of the hearing has been associated with the record. 

In a July 2008 decision, the Board denied the claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court remanded the appeal back to the Board, incorporating a June 2009 Joint Motion for Remand.  In October 2009, the Board remanded the claim for additional development.

In a May 2011 decision, the Board denied the claim and the Veteran appealed to the Court.  In April 2012, the Court issued a Memorandum Decision vacating the Board's decision and remanding the matter back to the Board.

As noted below, the Veteran is now represented by a private attorney.  That attorney has indicated that, in conjunction with correspondence of August 2012, she has submitted a signed VA Form 21-22a, "Appointment of Individual as Claimant's Representative."  Significantly, that form is not at this time a part of the Veteran's claims folder.  Nonetheless, based on other correspondence contained in the file, it is clear that the appellant's attorney has been recognized as her legal representative by the Court.  Under the circumstances, the Board will likewise recognize the Veteran's attorney as her representative for purposes of this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In an August 2012 letter, the aforementioned attorney who represented the Veteran before the Court indicated that she would continue to represent the Veteran before the Board.  She also requested that the Veteran be scheduled for a Board hearing at the RO (Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

Therefore, remand is necessary so that the Veteran may be scheduled for a Travel Board hearing before a Veterans Law Judge. 

Accordingly, the case is REMANDED to the RO for the following action:

The appellant should be scheduled for a Travel Board hearing before a Veterans Law Judge at the RO.  At some point prior to the hearing, the appellant's attorney should be requested to provide an additional completed VA Form 21-22a, "Appointment of Individual As Claimant's Representative."  That form, along with a transcript of the hearing, should be made a part of the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



